MEMORANDUM***
Steve Wroge appeals pro se the district court’s dismissal and summary judgment orders in his action against the U.S. Postal Service alleging disability discrimination and various torts. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam), we affirm.
Because Wroge failed to exhaust his administrative remedies under the Federal Tort Claims Act, the district court properly dismissed his tort claims. See Jerves v. United States, 966 F.2d 517, 521 (9th Cir. 1992).
Because Wroge failed to raise a genuine issue of material fact as to whether the Postal Service’s proffered reason for taking disciplinary action against him was pretextual, the district court properly granted summary judgment on his disability discrimination claim. See Merrick v. Farmers Ins. Group, 892 F.2d 1434, 1437 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.